Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on 12/30/2020, claim(s) 1 (and by extension its/their dependents) have been amended, claim(s) 10-12 and 14 has/have been canceled, and claim(s) 23 is/are new. Claim(s) 1-9, 13, and 15-23 is/are pending in this application.
Response to Arguments
Applicant's arguments filed 12/30/2020 with respect to the previous 112 rejections are persuasive and the previous 112 rejections have been withdrawn. 
Applicant's arguments filed 12/30/2020 with respect to the 103 rejections have been fully considered but they are not persuasive. 
Applicant would like to begin by providing guidance on "selecting a driving mode, the driving mode defining a threshold of the operational parameter." Applicant submits, under the broadest reasonable interpretation, that this limitation means the threshold, which is some value of the operational parameter, changes based on the driving mode. That is, the threshold is a first Serial No. 15/782,111Atty. Dkt. No. 83873871Reply to Office Action of October 6, 2020value in a first driving mode and a second value in a second driving mode. Whether or not these first and second values are dynamically calculated in real time (Examiner interpretation 1) or are pulled from a lookup table (Examiner interpretation 2) is not specified in the claim. Moreover, for the purposes of non-obviousness, Applicant does not believe this distinction to be particularly relevant in differentiating from Urano. 
The point Applicant was attempting to make in the prior response is that, in Urano, Tk (intervention determination threshold) and Th (manual driving initiation threshold)2 are used to switch between driving states (e.g., S14, S18, S20). That is, the thresholds control which driving state the vehicle is in, but the driving states do not affect the values of the Tk and Th. In Urano, the thresholds are predetermined and there is no disclosure of changing a value of the threshold based on the driving mode.


In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The primary issue in applicant’s arguments is the assertion that “under the broadest reasonable interpretation, that this limitation means the threshold, which is some value of the operational parameter, changes based on the driving mode.” Neither “changing” nor any synonym for changing cited in applicant’s claims. The exact phrase used by applicant is “the driving mode defining a threshold of the operational parameter” (claim 1) and “a threshold identified by a selected driving mode” (claim 13). Both the term “defining” and “identified” are very broad and do not necessarily mean changing. All that they necessarily mean is that the threshold is somehow directly tied to the selected mode as they are in the cited portions of Urano wherein the thresholds are only used while in the Autonomous driving mode and therefore meet the requirement of being defined/identified by the driving mode.
Applicant goes on to argue:
S10 does not read on the claimed "mode" because it is not a mode or driving state. While the text in box S10 is odd, the text in paragraph 124 makes clear that this box is simply asking if button 70 has been pressed (is the driver requesting the autonomous driving state?). At START, the vehicle is in the manual driving state and remains there at S10. Urano only describes three driving "modes" and those are the autonomous driving state, the cooperative driving state, and the manual driving state. 

[0005] In addition to autonomous control, it is desirable to set driver/passenger preferences such as vehicle performance, fuel economy and reliability, which may be based on personal demands 1 FMC 8471 PUSA83873871or governmental legislation, for example. As such, it is desirable to configure an autonomous control system for vehicle such that the driver may transition seamlessly between an autonomous driving mode and a manual driving mode, depending on one or more manual input factors. 

Therefore applicant’s own specification contradicts applicant’s arguments here that whether or not the vehicle is being driven automatically can be considered a driving mode. Since applicant’s own specification acknowledged that Autonomous driving is a driving mode Urano clearly teaches the limitation in question.
The combination also fails to teach, "determining a driver ability to manually control the vehicle including (i) comparing vehicle alignment within a lane to a center of the lane and (ii) reducing a value of driver ability in response to the alignment differing from the center of the lane by a threshold." 
Applicant's last response included a typographical error that will now be clarified. Applicant submits that Sherony does not determine driver ability based on (i) comparing vehicle alignment within a lane to a center of the lane and (ii) reducing a value of driver ability in response to the alignment differing from the center of the lane by a threshold." 
In claim 1, Applicant is using the comparison of vehicle alignment to center of the lane to determine the driver's ability to drive the car. That is, if the driver is unable to keep his vehicle alignment within a certain threshold of the center of the lane, a value for driver ability is going to be reduced. This is simply a test to determine how well the driver is operating his vehicle. Reply to Office Action of October 6, 2020 
Sherony focuses on the actual driving of the vehicle within the lane and teaches a system that has both a lane departure warning, herein "warning," (tells drivers to center in the lane) and a lane departure assistance, herein "assistance," (autonomously controls vehicle to center in the lane). The system engages the warning and assistance based on the warning threshold and the assistance threshold, respectively. These thresholds are adjustable based on an impairment (e.g., intoxication). The system determines impairment by creating a profile-including baseline pupil size, baseline braking, and baseline steering-and comparing the profile to measured values of pupil size, braking force, and steering angle to determine if the driver is impaired. See para. 49. The system then adjusts the warning/assistance thresholds accordingly. 
The Examiner does not spell out what aspects of Sherony teach the claimed value of driver ability and it is unclear to applicant of how Sherony reduces the value of driver ability. For example, does the Examiner consider the changing of the warning/assistance thresholds based on the user profile comparison to teach the claimed change in value of driver ability? If so, applicant disputes that this is based on lane alignment. Applicant wants to reiterate that the claim requires "reducing a value of driver ability." The recitation of "value" means that driver ability has been quantified as opposed to some abstract notion. Sherony does not quantify a value of driver ability based on vehicle alignment differing from the center of the lane by a threshold. 
The combination also fails to teach "adjusting a proportion of autonomous control of the vehicle based on the operational parameter according to a difference between the operational parameter and the threshold of the operational parameter in combination with the ability of the driver." Urano teaches to adjust autonomous control based on comparing an operational amount to the thresholds Th and Tk alone-not in combination with the ability of the driver. Sherony fails to cure this deficiency. In Sherony, the assistance is engaged based on the assistance threshold alone. 

The examiner apologizes for any confusion. The section of Sherony which teaches the feature in question are ¶[44] which teaches: 
[0044] For simplicity, steps 365a and 370a have been described with respect to pupil differences. However, in one embodiment, as further described in FIG. 5, even if the pupil size comparison fails to suggest that the driver is intoxicated, other driving data may be used to infer that the driver is impaired and may benefit from lane departure warning/assistance when the collected data (e.g., steering angles and braking forces) indicate driving patterns outside the norm. In an embodiment, the system 200 may analyze a combination of pupil size and driving/maneuvering patterns to determine whether the driver is impaired. For example, field studies have shown that excessive steering angle maneuvers, sharp vehicle maneuvers, and high braking g-force braking (e.g., more than 0.35 braking g-force for non-emergency stopping or slowing down maneuvers) are potential signs of driver impairment. As such, a combination of one or more of driving patterns and pupil size may be compared to one or more corresponding baselines to determine whether the driver is impaired. In one embodiment, a combination of one or more of (a) steering angle maneuvers beyond a steering baseline, (b) amount of braking force beyond a braking baseline (e.g., 0.35 g force), (c) a pupil size beyond a pupil size baseline (e.g., 3-4 millimeters), (d) a number of lane marking crossings beyond a crossing baseline, and (e) other driving or maneuvering patterns (including but not limited to weaving, sharp turning, erratic braking, etc.) may be analyzed to determine whether the driver is impaired.


With respect to claim 21 applicant argued:
Urano fails to teach, "determine a driver ability to manually control a vehicle based on a determined mental alertness of a driver." Referring to Figure 3, the vehicle switches between Autonomous, Cooperative, and Manual based on the operational amount T. The operational amount are measured values of accelerator-pedal position, brake-pedal position, and steering operation. See Urano at para. 74. As T increases, the vehicle becomes more and more manual. That is the exact opposite of claim 21. See Urano at para. 88: "In the first display example, the driving state of the vehicle is switched from the autonomous driving state to the cooperative driving state when the bar Ha rotates in excess of the intervention determination threshold Tk. Likewise, the driving state of the vehicle is switched from the cooperative driving state to the manual driving state when the bar Ha rotates in excess of the manual driving initiation threshold Th." 
Urano fails to teach "increasing a proportion of autonomous control of the vehicle in response to the determined mental alertness being insufficient to control the vehicle at the determined speed." As discussed about, Urano teaches the opposite in that autonomous control is reduced as the operational amount T increases. In claim 21, autonomous control is increased. Therefore, not only does Urano not teach this limitation, it teaches away. 
On page 8 of the OA, the Examiner alleges that the double arrows of Figure 3 show that the vehicle can switch from the manual state to the autonomous state. Applicant argument is not the Urano never switches from manual to autonomous3-rather it is that Urano does not switch from manual to autonomous as T increases. It is quite clear that if T is greater than Th, the vehicle is in the manual driving state. s Applicant does not concede this. 
The Examiner's inherency arguments are legally flawed. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Ryjckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent sarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). None of the examiner's arguments regarding inherency establish that certain features must be present. Instead, his arguments are series of conjectures based on his opinion of what the best modes of the prior art should be. 
Augst fails to teach to teach, "increasing travel resistance of an accelerator pedal in response to the determined mental alertness being insufficient to control the vehicle at the determined speed." Augst does teach an accelerator pedal with variable resistance and teaches to use a camera to determine whether or not the driver is paying attention, but does not do so in response to the determined mental alertness being insufficient to control the vehicle at the determined speed. Vehicle speed does not appear to play a role in restricting the driver's ability to move the accelerator pedal. 
Moreover, the teachings of Urano and Augst conflict in that Urano switches to a manual driving mode as the operational amount increases and Augst teaches to increase autonomous control. Therefore, it would not be obvious to combine these features together. 
Magnus focuses on the actual mechanisms of a steering wheel that can be locked (by pressing a button or the like, see paragraph 15) when not being used due to the car being in autonomous driving mode. Magnus fails to discuss any controls for modifying steering effort. The Examiner appears to acknowledge as much, but then states that controlling steering effort in response to a determined mental alertness being insufficient to control the vehicle at the determine speed is obvious. The Examiner relies on Urano and Augst for this obviousness determination. As discussed above, however, these references do not teach to modify resistance of an accelerator pedal or steering wheel based on mental alertness and speed. For at least these reasons, claim 21 is patentable over the prior art. 
12 
Serial No. 15/782,111 The examiner respectfully disagrees. Specifically applicant never addresses Sherony which was also cited as teaching these features as part of the combination.  Sherony very clearly teaches "determine a driver ability to manually control a vehicle based on a determined mental alertness of a driver," (Sherony ¶[42-44]) as well as "increasing a proportion of autonomous control of the vehicle in response to the determined mental alertness being insufficient to control the vehicle at the determined speed" (Sherony ¶[9, 47]).
However the examiner must apologize. Atty. Dkt. No. 83873871 Since Sherony had been previously shown to teach concepts relating to mental alertness and adjusting the control based on mental alertness, the examiner thought it would be understood that Sherony was being cited here again in combination with Urano to teach these concepts. This may have led to applicant 
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 reads:
23. (New) The autonomous control system according to claim 21, wherein the steering effort is less than a “locked condition” of the steering wheel.

The term “locked condition” does not appear anywhere within applicant’ specification. Basic text searches on the terms “lock” and “condition” also don’t return any results. Further searching brings up ¶[47] which teaches 
[0047] In another arrangement, the method may comprise determining the speed of the vehicle as a direct result of the driver's operation of a throttle pedal of the vehicle. The method may also comprise determining a physical state of the driver, for example determining a state of mental alertness of the driver. Accordingly, the method may comprise adjusting the proportion of autonomous control when it is determined that a driver's state of mental alertness is insufficient to control the vehicle at the speed that the driver is operating the vehicle. In such an example, the proportion of autonomous control may be adjusted by increasing the level of autonomous control such that the driver has less influence over the throttle control of the vehicle, and/or a steering system of the vehicle. For example, the method may comprise increasing resistance to the throttle pedal being depressed and/or resistance to turning of the steering wheel when the vehicle is being turned.

Since the examiner cannot locater anywhere else where there is anything similar is being taught, for the sake of applying art, claim 23 has been interpreted as referencing this feature. However, this was previously claimed in claim 21 from which claim 21 from which claim 23 depends and therefore would be rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano (US 2016/0207537) in view of Sherony (US 2013/0335213).

 determining an operational parameter of the vehicle (Urano Fig. 3, 5, 6, 11-13 At least ¶[37-38, 60-65, 124-128] see figs 5-6 specifically for examples of operation parameters); 
selecting a driving mode, the driving mode defining a threshold of the operational parameter (Urano Fig. 11 element s10 ¶[125]); and 
adjusting a proportion of autonomous control of the vehicle based on the operational parameter according to a difference between the operational parameter and the threshold of the operational parameter in combination with the ability of the driver (Urano Fig. 11-13 elements s14, s18, S20 At least ¶[124-128]).
Although Urano teaches determining a driver ability to manually control the vehicle, (Urano ¶[37-38, 60-65, 124-128] note: by observing the operational parameter with respect to how the driver is controlling the vehicle Urano is inherently determining a driver’s ability to manually control a vehicle), Urano does not clearly teach wherein determining a driver ability to manually control the vehicle includes (i) comparing vehicle alignment within a lane to a center of the lane and (is) reducing a value of driver ability in response to the alignment differing from the center of the lane by a threshold;
Sherony teaches a system for determining if a driver is impaired including (i) comparing vehicle alignment within a lane to a center of the lane (Sherony ¶[7, 42, 60]) and (ii) reducing a value of driver ability in response to the alignment differing from the center of the lane by a threshold (Sherony ¶[44]). Sherony further teaches additional sensors for determining a driver 
The examiner noted that although Sherony does not use the exact phrase “reducing a value of driver ability in response to the alignment differing from the center of the lane by a threshold” the steps wherein Sherony details how impairment can be determined specifically “driving patterns outside the norm,” “a number of lane marking crossings beyond a crossing baseline,” and “maneuvering patterns… including… weaving” and equivalent to the limitation in question. More specifically, all three are a check to see whether or not the vehicle is properly aligned with the center of the lane (note: it is inherent that driving off the center of the lane would be considered a pattern outside the norm) and all three would need a threshold in order for the system to conclude that they were being violated (ie, non-normal driving, that the vehicle has left the lane, that the vehicle is weaving). 
Thus, Urano teaches a base invention of a system to determine how much autonomous assistance is provided to a driver based on the driver’s ability. Sherony teaches a technique of determining how much autonomous assistance is provided to a driver based comparing vehicle alignment within a lane to a center of the lane as well as determining the mental alertness/ability of the driver applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Sherony to the base invention of Urano since it would have resulted in the predictable result of a system determining how much autonomous assistance is provided to a driver based comparing vehicle alignment within a lane to a center of the lane as well as determining the mental alertness/ability of the driver and would have improved the system by allowing it to consider an additional factor when 

With respect to claim 13 Urano as modified in claim 13 teaches a vehicle comprising: 
first sensors configured to determine a vehicle speed (Urano ¶[33, 34], Sherony ¶[55]); 
second sensors configured to determine an ability of a driver to manually control the vehicle (Sherony Fig. 1a element 10 ¶[29]); and 
a controller configured to, in response to the vehicle speed having a threshold identified by a selected driving mode and the ability of the driver (Urano Fig. 11-13 elements s14, s18, S20 At least ¶[124-128]), 
adjust a proportion of autonomous control of the vehicle based on the vehicle speed according to a difference between the vehicle speed and the threshold of the vehicle speed in combination with the ability of the driver (Urano Fig. 11-13 elements s14, s18, S20 At least ¶[124-128], Sherony ¶[7, 42, 60]), 
wherein the ability of the driver is based on a comparison of vehicle position within a lane, steering wheel inputs by the driver, and vehicle deviation from a center of the lane (Urano Fig. 11-13 elements s14, s18, S20 At least ¶[124-128], Sherony ¶[7, 42, 60]).

With respect to claims 2, and 14, Urano as modified in claim 1 teaches a method to control an autonomous vehicle, wherein the operational parameter includes at least one of: a vehicle speed (Urano Fig. 5, 6, At least ¶[33-38], Sherony ¶[55]see at least where a speed sensor as well as the depression of the accelerator pedal and brake pedals are used to monitor the diver’s operation); a rate of change of vehicle direction; a proximity of the vehicle to one or more other vehicles; a proximity of the vehicle to one or more items of road furniture; a fuel economy of the vehicle; or a route of the vehicle. 

With respect to claims 3, and 15, Urano as modified in claim 1 teaches a method to control an autonomous vehicle, wherein the driver ability to control the vehicle manually includes at least one of: conditions of an environment external to the vehicle; a physical state of the driver; or a functionality of the vehicle (Urano Fig. 5, 6, At least ¶[33-38] it would seem that “a functionality of the vehicle” would inherently be part of the determination of when/if autonomous driving is possible and therefore when to switch as taught in the cited portions of Urano, Sherony Fig. 1a element 10 ¶[27, 9]). 

With respect to claim 4 Urano as modified in claim 1 teaches a method to control an autonomous vehicle, further comprising increasing the proportion of autonomous control when the operational parameter is outside of the threshold (Urano Fig. 11-13 elements s14, s18, S20 At least ¶[124-128], Sherony ¶[7, 42, 60])). 



With respect to claims 7 and 18, Urano as modified in claim 1 teaches a method to control an autonomous vehicle, wherein the driving mode maximizes vehicle reliability (Urano ¶[66], Sherony ¶[7] note: vehicle reliability broadly interpreted can encompass at least vehicle safety). 

With respect to claims 8 and 19, Urano as modified in claim 1 teaches a method to control an autonomous vehicle, wherein the driving mode minimizes journey time (Urano ¶[55-56]). 

With respect to claims 9 and 20, Urano as modified in claim 1 teaches a method to control an autonomous vehicle, further comprising providing a warning to the driver that the proportion should be increased based on the operational parameter and the ability of the driver (Urano ¶[44], Sherony Fig. 7 element 715 ¶[63]). 

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano (US 2016/0207537) in view of Sherony (US 2013/0335213) and further in view of Deshmukh (US 2017/0009694).

Deshmukh teaches a method to control an autonomous vehicle, wherein the driving mode maximizes fuel economy of the vehicle (Deshmukh Fig. ¶[47, 56, 85]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Urano to include the teachings of Deshmukh because it allows the system to consider switch to whichever mode would allow the greatest fuel efficiency and therefore saves energy.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano (US 2016/0207537) in view of Sherony (US 2013/0335213) and further in view of Augst (US/2018/0370546) and Magnus (US 2016/0375928).

With respect to claim 21 Urano teaches an autonomous control system for a vehicle, comprising: 
a controller (Urano Fig. 1 element 10 ¶[27]) programmed to: 
determine a speed of the vehicle (Urano ¶[33]); 


Urano does not clearly teach:
determine a driver ability to manually control a vehicle based on a determined mental alertness of a driver; 4Serial No. 15/782,111Atty. Dkt. No. 83873871 Reply to Office Action of October 6, 2020 
increasing a proportion of autonomous control of the vehicle in response to the determined mental alertness being insufficient to control the vehicle at the determined speed; 
increasing travel resistance of an accelerator pedal in response to the determined mental alertness being insufficient to control the vehicle at the determined speed; 
and increasing steering effort of a steering wheel in response to the determined mental alertness being insufficient to control the vehicle at the determined speed.

Sherony teaches an autonomous control system for a vehicle including: a controller programmed to: 
determine a speed of the vehicle (Sherony ¶[47]); 
determine a driver ability to manually control a vehicle based on a determined mental alertness of a driver (Sherony Fig. 1a element 10 ¶[7, 29, 44]); 4Serial No. 15/782,111Atty. Dkt. No. 83873871 Reply to Office Action of October 6, 2020 
increasing a proportion of autonomous control of the vehicle in response to the determined mental alertness being insufficient to control the vehicle at the determined speed (Sherony ¶[7-10, 42, 60]); 
Thus, Urano teaches a base invention of a system to determine how much autonomous assistance is provided to a driver based on the driver’s ability. Sherony teaches a technique of determining how much autonomous assistance is provided to a driver based on the mental alertness/ability of the driver applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Sherony to the base invention of Urano since it would have resulted in the predictable result of a system determining how 
Augst teaches a system for controlling an autonomous vehicle including increasing travel resistance of an accelerator pedal in response to the determined menial alertness being insufficient to control the vehicle at the determined speed (Augst ¶[6, 40]); and
Thus as shown above Urano as previously modified teaches a base invention of a system to determine how much autonomous assistance is provided to a driver and when to switch into autonomous mode based on the driver’s ability to manually control a vehicle. Augst teaches a technique of increasing travel resistance of an accelerator pedal in response to a vehicle being in an autonomous mode applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Augst to the base invention of Urano since it would have resulted in the predictable result of increasing travel resistance of an accelerator pedal when the vehicle switches into autonomous mode based on the driver’s ability to manually control a vehicle and would have improved the system by preventing 
Magnus teaches a system for an autonomous vehicle including increasing steering effort of a steering wheel while in an autonomous mode (Magnus ¶[6, 12, 15]). Although Magnus does not clearly teach doing this in response to a determined mental alertness, this feature is obvious in view of the teachings of Urano, Sherony and Augst (determining a drivers state while in autonomous mode and locking a system in response to said determination has been previously shown to be taught by the combination of these references).
Thus as shown above Urano as previously modified teaches a base invention of a system to determine how much autonomous assistance is provided to a driver based on the driver’s ability and when to switch into autonomous mode. Magnus teaches a technique of increasing steering effort in response to a vehicle being in an autonomous mode applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Magnus to the base invention of Urano since it would have resulted in the predictable result of increasing steering effort when the vehicle switches into autonomous mode based on the driver’s ability to manually control a vehicle and would have improved the 
With respect to claim 22 Urano as modified in claim 21 teaches an autonomous control system, wherein the controller is further programmed to determine the driver ability by comparing alignment of the vehicle within a lane to a center of the lane (Sherony ¶[7, 42, 60]).
With respect to claim 23 Urano as modified in claim 21 teaches an autonomous control system according to claim 21, wherein the steering effort is less than a locked condition of the steering wheel (Magnus ¶[6, 12, 15]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665